 

 

FILED
gi Pic ae Ltr

Jui O8 2018

JOHN L. BURRIS, Esq., SBN 69888

ERK, U8. MISTHIGT GOURT
MELISSA CNOLD | Eee aN EASTEAN DISTRICT OF GALIE CANA
PATRICK M. BUELNA, Esq., SBN 317043 BY
LAW OFFICES OF JOHN L. BURRIS
Airport Corporate Center
7677 Oakport Street, Suite 1120
Oakland, California 94621
Telephone: (510) 839-5200 Facsimile: (510) 839-3882
John. Burris@johnburrislaw.cam

BNisenbaum@gmail.cam
Melissa. Nold@johnburrislaw.com

Patrick. Buelna@johnburrislaw.com

ae

 

BENT ae

Attomeys for Plaintiffs

UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF CALIFORNIA

JOHN HERNANDEZ, et al. Case No. 2:17-cv-02311-JAM-DB

PETITION APPOINTING GUARDIAN AD
LITEM AND APPROVING SETTLEMENT
AND ORDER

Plaintiffs,
VS.

CITY OF SACRAMENTO. et al. Courtroom 6. 14!" Floor

Defendants.
Hon. John A. Mendez

Petitioner HERB THOMAS respectfully represents:

1. [ am a California Licensed Professional Fiduciary and Registered Guardian. [ owa
and operate Herb Thomas and Associates, Fiduciary Services, which I founded in 2004. I have
extensive experience in financial planning, insurance and fiduciary responsibility. My Curricula
Vitae, attached as Exhibit A hereto, accurately summarizes my experience, education, and licensing. 1
have worked extensively in assisting clients navigating the complexities of personal finance and

public benefits. | have extensive experience in particular working with plaintiffs whose recoveries in

Petition to Appoint Guardian Ad Litem and Approve Settlemeat, t

 

 

 

 
 

 

civil lawsuits may potentially impact public benefits they receive. To that end, pursuant to my
qualifications, | provide services as the trustee of special needs trusts on behalf af Plaintiffs like John
Hemandez, who receive public benefits. | also act as a Guardian Ad Litem pursuant to my
qualifications where a plaintiff is disabled and lacks competency to make their own legal decisions.
In some cases, [ have been both the Guardian Ad Litem and the trustee of special needs trusts for the
same plaintiff.

2. I became involved in this matter at the request of Plaintiff John Hernandez’s attomeys,
John Burris, Ben Nisenbaum, Melissa Nold and Patrick Buelna. [ have become familiar with the
facts of Mr. Hernandez’s case, as well as his well-documented disability. [ have also reviewed the
settlement offered in this action to Mr. Hernandez, the monetary component of which is a
$5,000,000.00 payment from the City of Sacramento. Should supplemental medical or psychiatric
care be necessary for Mr. Hernandez, [ would act as trustee for a special needs trust for Mr.
Hernandez to provide for such supplemental care.

3. Mr. Hernandez alleges causes of action against the named defendants herein for
violations of his Fourth Amendment Rights under Federal and California law.

4, Plaintiffs’ causes of action arise out an incident which occurred on March 6, 2017, in
which Defendants officers beat, tased and asphyxiated Mr. Hernandez, resulting in serious injuries.

5. No previous petition for appointment of guardian ad litem has been filed in this matter,

6. T am willing to serve as Mr. Hernandez.’s Guardian Ad Litem. [ am fully competent to
understand and protect the rights of Mr. Hernandez and have no interest adverse to that of Hernandez.

7. [ request that | be appointed guardian ad litem for Mr. Hernandez, as denoted above,
to prosecute the above-described causes of action on behalf of Mr. Hernandez, as denoted above, and
for such other celief as the Court may deem just and proper.

8, IT am aware that both John Hernandez’s biological mother and caretaker. as well as his
separated wife, Jennifer Hemandez, approve of the proposed settlement and special needs trust.

9. The proposed settlement of the case has a global settlement of $5,200,000.00 to be
paid by the City of Sacramento to satisfy Mr. Hernandez and his daughter, H.E.’s claims for injury

and all costs and attorneys’ fees, and other non-monetary provisions described above in paragraph 2.

Petition to Appoint Guardian Ad Litem and Approve Settlement. 3

 

 

 

 
20

21

22

2]

a4

23

26

27

28

 

 

The parties, H.E. and John Hernandez. have agreed to apportion $5,000,000 for John Hermandez’s
injuries and future medical costs, and $200,000 for H.E.’s loss of her familial relationship to her
father, John Hemandez The settlement shall be paid as follows:

a. Attorney fees for Mr. Hernandez shall be 45% of her total gross recovery, in
the amount of $2,250,000.00, pursuant to the contingency fee agreement in this case. In
addition, Plaintiff's counsel shall recover the litigation costs advanced in advancing Mr.
Hernandez’s case. The fees and costs include all attorney's fees and costs incurred by
Plaintiff's instant counsel, the Law Offices of John L. Burris.

b. Plaintiffs’ counsel shall recover litigation costs advanced in prosecuting this
action as sct forth below:

Total amount of litigation costs = $218,124.84

c. Mr. Hermandez’s net recovery is in the amount of $2.53} 875.16.

d. From Mr. Hernandez’s net scttlement, $1 ,250.000.00 shall be placed in a
structured settlement as set forth in confidential, sealed Exhibit B attached hereto. The
settlement shall be disbursed according to the terms of the structured settlement proposal,
subject to annuity rates at the time of purchase. A special-needs tcust shall be created tor Mr.
Hernandez. The remaining $1,281,875.16 of Mr. Hernandez's recovery shall be placed in the
special needs trust, and all payments from the structured settlement shall be paid into the
special needs trust. | will administer the special needs trust as trustee.

10. This petition was prepared by the Law Offices of John I. Burris, the lead counsel
representing plaintiff in this action. Benjamin Nisenbaum, Esq. of Law Offices of John L. Burris also
represents plaintiff and is in agreement with the terms of this Petition. John L. Burris, Esq. and
Benjamin Nisenbaum, Esq. hereby represent to the Court that they became involved in this case at the
request of plaintiff, and have not received, and do not expect to receive any compensation for their
services in connection with this action from any person other than the parties whom they represent in
this action. The Counsels of Record for Plaintiff have reviewed and recommend this settlement and

appointment as well.

Petition ta Appoint Guardian Ad Litctn and Approve Settlement. 5

 

 

 

 
20

21

22

23

24

25

26

27

28

 

 

Il. Petitioner and his counsel have made a careful and diligent inquiry and investigation
to ascertain the facts relating to the subject incidents, the responsibility therefore, and the nature and
extent of injury to Mr. Hemandez, and fully understand that if the compromise herein proposed is
approved by the Court and is consummated, Mr. Hernandez will he forever barred and prevented
from seeking any further recovery of compensation as against all Defendants in this action, even if
her losses and injuries might in the future prove to be more serious than they are now thought to be.

12. Petitioner recommends this compromise settlement to the Court as being fair.

reasonable, and in the best interests of said incompetent plaintiff.

[ declare under penalty of perjury that the foregoing is true and correct.

Cras

Herb Thomas

Dated: July 2, 2019

 

ORDER

Plaintiffs Petition to Appoint HERB THOMAS as the guardian ad litem of JOHN
HERNANDEZ, in the instant matter is hereby Granted.

The Court hereby approves the settlement according to the terms set forth in the instant

petition to approve the settlement of Plaintiff's claims.

IT IS SO ORDERED.

——

~

Dated: Sh SA 0/7 GLAS Verh.

on. John A. Mendez
UNITED STATES DISTRICT JUDGE

Putitian to Appoint Guardian Ad Litem and Apprave Settlement.

 

 
EXHIBIT A

 

 
Professional Vitae
Herb Phamas, CLPE #86
875-A [sland Drive, 2387, Alameda, CA 94502-6768

(310) 749-8358 — herhitherbthomas.com, — www.herbthamas.com

Before starting Tierh Thomas and Associates, liduciary Services, [ served as the developer
and coordinator of the Kaiser Permanente (KP), East Bay Community Benefits Advocacy
program. ‘The goal of this program was to find innovative methods to subsidize KP*s
members’ health care costs through the complex webs of public and employee benefits (¢.2..
Medi-Cal. COBRA, FIIPPA, etc.) Through this position, [ also functioned as the key benefits
liaisonfeducator between KP - and Federal, Stale, County, and private agencies on public
insurance /benclits issues. Duc to the success of the program, which saved Kaiser Permanente
hundreds of thousands of dollars per year, | directed other Norther Kaiser Permanente service
areas in implementing a copy of his program in their service areas.

Through my work for Kaiser Permanente, | realized the need for understanding the
financial position of clients so [ returned to the classroom to earn certificates in financial
planning, insurance, and fiduciary responsibility. As a private fiductary with an expert
knowledge of public benefits, (started Herb Thomas and Associates Fiduciary Services
in 2004, Since its inception (have served numerous atlorueys. private clients, and
financial planners as an entity who understands the interaction of personal finances and
public bene tits,

Additionally. previously to my work in public benefits { served seven years as taxpayer
delinquency investigator with the Internal Revenuc Service. In this position [ located

taxpayers who had not filed federal income tax returns and assisted them witb becoming
compliant with federal regulatians.

Education
* Certificate in Professional Fiduciary Management for Canservaters, California State
University, Fullerton, Spring 2003.

« Certificate in Professional Fiduciary Management for Trustees, California State
University. Fullerton, Spring 2003.

* Bachelors of Science, Health Sciences, San Francisco State University, Spring 1999,

« Recipient: Woodrow Wilson Program in Public Policy and International Affairs
Fellowship. Prinecton University, Summer 1996.

 

 
Professional Skills

Viductary training in investment strategies (¢.g., asset allocation, diversity, retirement
funds, real estate, and business investments, ete.).

Expert knowledge of public and private benefits/entiticment programs (¢.g., Medi-
Cal. Social Securily, State Disability, Medicare, EIIPPA, ete.).

Ability to analyze and present medical, financial. and historical information that
builds, supports, or defends clients’ disability claims.

ExccHent interpersonal. negotiation, and communication skills.

Persuasive public speaker and trainer. Insightful and process oriented facilitator.

Licenses and Certification

California Licensed Professional Fiduciary, #86
Registered Guardian

Professional Memberships

American Society on Aging

Financial Planning Association

Professional Fiduciary Association of California

National Guardianship loundation

National Organization of Social Sccurity Claimants’ Representatives

Community Service

*

San Francisco Suicide Prevention
last Bay Sclf Sufficiency Program
Board Member of Legal Assistance for Seniors

EMPLOYMENT HISTORY

Benefits Coordinator Kaiser Permanente. ast Bay Customer Service Area

1999- 2005

‘Vax Examiner (nternal Revenue Service [9K - 1995

 

 

 
EXHIBIT A

 

 

 
 

Rebert W. Johnson & Associates

  
  

 

PORENSIC ECUNGIMISTS

May 29, 2019

Mr. Ben Nisenbaum

Law Offices of John L. Burris
Airport Corporate Centre

7677 Oakport Street. Suite 1120
Oakland, CA 94621

Re: John Hernandez Structured Settlement Proposals

Dear Mr. Nisenbaum:

| would like to congratulate you and Mr. Burris on settling the John Hernandez matter.

Pursuant to your request, please find attached the preliminary structured settlement
Proposals for Mr. Hernandez.

The Proposals consist of the following payouts:

« Lifetime monthly payments with a 30-year guarantee
e = Lifetime monthly payments with a 30-year guarantee and 3% COLA

| am using Metropalitan Life (A.M. Best rating of A+/XV) for these Proposals. The

Proposals uses a purchase date of August 1, 2019 and a premium cost of $1,250,000. |
am also including the tax equivalent yield assuming a 28% tax bracket.

Please see Proposals below:

 

Guaranteed Expected
Payout Payout
Proposal |: Life & 30 Years
$4,461.98 payable monthly for life, guaranteed
for 30 years beginning 9/1/2019. with the last
guaranteed payment on 8/1/2049. $1,606,313 $2,360,387
Totals $1,606,313 $2,360,387

internal Rate of Return: 3.32%
Tax Equivalent Yield: 4.61%

 

 

 

4984 Fl Couning Real © Suite 210 » Los Altos, CA 91022 © SOG / 541-7435 * 650 / 496-2418 = Fax oad ¢ 494-2454

Website: www rwja.com

 

 
Re: John Hernandez Structured Settlement Proposals

 

Page 2 of 3
Guaranteed Expected
Payout Payout

Proposal ll: Life & 30 Years & 3% COLA

$2,548.06 payable monthly for life, guaranteed

for 30 years beginning 9/1/2019, increasing at

a rate of 3.0% compounded annually, with the last

guaranteed payment on 8/1/2049. $1.454,700 $2,732,163

Totals $1,454,700 $2,732,163

Internal Rate of Return: 3.28%
Tax Equivalent Yield: 4.56%

A structured settlement provides a unique opportunity to receive an award and any
interest earned tax-free. They also can provide the following benefits:

Unlimited payment options

Lifetime payments

Guaranteed payment option

Avoids dissipation

No ongoing management fees

Judgment proof

Insurance carriers with financial strength ratings of A+ or better
Insurance carriers with 50 to 150 years of investment experience

Please note that these are preliminary proposals to hopefully give you an idea for
budgeting purposes. Once you have an idea on the direction you would like to take, | will
perform a full market survey using Mr. Hernandez's rated ages. This allows the carriers
to compete for your business and hopefully can enhance your payouts.

Structured settlements are subject to changes in financial markets. This analysis shows
the cost of your settlement on 5/29/2019. Structured settlement quotes are often goad
for 5 to 10 days, even though they cannot be guaranteed until they are locked in. Please
feel free to contact me with any questions or if you would like to see additional proposals.
Thank you.

 

 
Re: Jonn Hernandez Structured Settlement Proposals
Page 3 of 3

Sincerely,

: a vv -
KI Lott Cbs la, vA
oO “ feo
a JL
Horacio Lleverino
CA Insurance License No. 0C04363

 

 
>» MetLife

Settlement Planners, Inc.

4984 Fl Camino Real, Suite 210
Los Altos, California 94622

 

(650)494-2413
Settlement Proposal for: John Hernandez (Life & 30)
Owner State : Delaware (0.00% tax’ Quote Date: 05/29/2019
Rate Series: RR19040| Purchase Date: 08/01/2019
Rates Ltfective:  O4/01/2019 Expiration Date: 06/05/2019
Case Type: Assigned

 

For: John Hernandez

Male, Date of Birth: 02/10/1983, Age: 36

 

 

 

Guaranteed Expected
Bene fil Description Benctit Benefit Cost
Life with Certain Period Annuity - $4,461.98 for life, sayadle
morthly, guacanteed for 30 year(s), beginning on 0901/2019,
with the last guaranteed payment an 08/01/2049. $1,606,312.80  $2,360,38742  $1,249,250.00
Subtotal For: Joha Hernandez .......... ceceneguuacasdenasaesevereeneueeeeeeees §1,606,312.80  $2,360,387.42 = $1,249,250.00
SUMMARYINFORMATION
= —
Guaraateed Expected
Benefit Hencfit Cost IRR!
ANNUITY COST o.oocccccccccccsccssssecssavessetsvesessvrvenstsnssnsie se $1,249,250.00
ASSISCHMOME FOC cl cet ce ce ene settee arene iter cne een $750.00 |
TOTAL ANNUITY COST Wi FEES oo oe $1,606,313 $2,360,387 = $1,250,000.00 3.32% :
Case [RR 3.32% |

 

 

 

fhe ite expectancy used for this quote assumes an average fife expectancy for all persans of the age illuxirated The life 2xpectaicy ts baved on

standard actuarial assumprions.

Qiwte 1: Joho ieraandes (Lite & aV May 29, 2019
Page Lofl

 
   

ared by: Horacio Lleverini

 

Seltlemmen! Plauners. Inc.
MatLife Version v10.06/15.06

 

 
MetLife Settlement Planners, Inc.

~ 4984 Fl Camino Real, Suite 210
Los Altos, California 94022
(650)494-2413

Settlement Proposal for: John Hernandez (Life & 30 & 3%)

 

 

 

 

 

Owner Stale : Delaware (0.00% tax) Quote Date: 05/29/2019

Rate Serics: RB1IS640 | Purchase Dale: 08/01/2019

Rales Effective: 4/01/2019 Expiration Date: 06/05/2019

Case Type: Assigned

“For: John Hernandez “Male, Date of Birth: 02/10/1983, Age: 36]
Guaranteed Expected

Beaefit Description Benefit Benefit _ Cost

Life with Certain Period Annuity - $2,548.06 for life, payable
monthly, guaraareed for 30 vearfs), beginning or 09/01/2019,
increasing ala rate of 3.60% compounded annually, with the last

 

 

 

 

 

 

Case [RR 3.78%

guaranteed payicnt on 08/01/2049, $1,454,700.90  $2,732,163.12 $1,249,250.00
Subtotal Foc: Joba Hermandee oo eee = S1,454,70000  $2,732,1635.12 $1,249,250.00
SUMMARY INFORMATION
Guaranteed Expected i
Benefit Beneht _ _Cost IRR {
| ANNUITY COST. ooo cccccccccccccscsssssavsvssarsosnsesceesessvesseseseestevetaseee $1 ,249,250.00 |
Assignment 2@@ ooo. occ cecceecescceeeecscas sca cceesecetecease $750.00 |
TOTAL ANNUITY COST W/ FERS ooo $1,454,700 $2,732,163  41,250,000.00 328% |

 

The éfe expectancy used far this quote assumes an average life expectancy for all parsons of the age dlustrated, The life expectancy is based in
standard actuarial axswmp tions,

This quote is pre-approved by Mellie even though the normal guidelines ave nat satisfied.

 

 

 

Quote ID. fohn Hernandes (Life & 30 & 3%) Mey 29.2019 Settlement Planners, Lae.
Prepared by: [oracte Licvering

Gt

 

Pace laf t MetLife Version v19.00+

 
 

 

 

 

 

 

 

e
a MetLife Settlement Planners, Inc.
= 4984 El Camino Real, Suite 210
Los Altos, California $4022
(650}494-2413
Annual Summary of Benefits for:
John Hernandez
Onwaner State : Delaware (0.00% lux) Quote Date: 04/29/2019
Rate Series RBI9040i Purchase Date: 08/01/2019
Rates Effective: 4/01/2019 Expiration Date: 06/05/2019
Case Type: Assigned
Period Period Age @, Guaranteed Renefit Paid Totat Benetit Cumulative
Beginning End Beg. Yr. Benefit If Alive For Period Benefit
69/01/2019 08/3 1/2020 37 $30,576.72 $0.00 $30,576.72 $30,576.72
09/01/2020 68/31/2021 38 31,494.00 0.00 31,494.00 62,070.72
09/01/2021 08/3 1/2022 3 32,438.88 0.00 32,438.88 94,509.60
09/01/2022 08/31/2023 40 33,411.96 0.00 33,411.96 127,921.86
09/01/2023 08/31/9024 41 34,414.32 0.00 34,414.32 162,335.88
09/0 1/2024 08/3 1/2024 42 35,446.80 0.00 35,446.80 197,782.68
09/01/2025 08/3 1.2026 43 36,510.24 0.00 36,510.24 234,292.92
OF/01 52026 08/3 1/2027 44 37,605.48 0.00 37,605.48 271,898 40
09/01/2027 08/31/2038 45 38,733.72 0.06 38,733.72 310,632.12
09/01/2028 08/31/2029 46 59,895 68 0.00 39,895.68 346,527.80
09/01/2029 08/31/2030 47 41,092.56 0.00 41,092.56 391,620.36
09/01/2030 : 48 42,325.52 g.00 42,325.32 433,945.68
09/01/2031 31203 49 43,595 64 (1.00 43,595.04 477,840.72
9/01 2032 08/21/2033 50 44,902.92 0.00 44,902.92 522,443 64
09/01/2033 O83 1/2044 31 46,240.04 0.00 46,250.04 568,693.68
09/01/2034 08/3 1/2035 §2 47,637.48 0.00 47,637.48 616,931.16
O9/01/2035 08/3 1/2036 33 49,066.68 0.00 49,066.68 665,397.84
09/01/2036 08/31/2037 34 $0,538.60 0.96 50,538.60 715,936.44
09/01/2037 08/31/2038 55 $2,054.80 0.90 $2,954 30 767,991.24
0901/2038 08/3 1/2039 56 33,616.48 0.00 33,616.48 82: 607.72
D901 #2029 08/31/2640 $7 $5,294.96 0.40 $4,224.96 876,832.68
09/01/2040 087317204 | 58 56,881.68 0.00 56,881.68 933,714.36
HO/G1/204 | 08/31/2012 9 $8 £88.20 0.00 58,588.20 992,302.56
097012042 08/31/2045 60 60,345.84 0.00 60,345 84 1,052,648.46
09/01/2043 08/31/2044 él 62,156.16 0.00 62,156.16 1 114,864.56
O9-O1/2044 08/31/2045 62 64,020.84 0.00 64,020.84 1,178,825 .40
09/01/2045 08/3 1/2026 63 65,941.44 0.00 65,941.44 | 244,766.44
09/01/2026 {ii 64 67,919.76 0.00 67,919.76 1,312,686.40
09/01/2047 64 69,957.36 0.00 69,957.36 1.382,643.96
09/01/2048 66 72,056.04 0.00 72,056.04 1,454,700.00

 

Proposal Il

Tre fife expectancy used for this quate assumes an average life expectancy for ail persons of the age illustrated The life expectancy is based on
Danderd actuarial axsumplions.

IN: Jota Hernandey (Life & 30 & 34%) a May 29.2019 Settlement Planners, inc

 

 

Dronarcd by: Horacio Lieverisa Page | of2 MetLife Version v 10.007 10.00

 
MetLife Settlement Planners, Inc.

4984 El Caming Real, Suile 210
Los Aitos, Califomia 94022

[elt

 

 

 

 

(6501494-24 15
Annual Summary of Benefits for:
dohn Hernandez
Owner State : Delaware (0.00% tax) Quote Date: 05/29/20 t9
Rate Series: RBI90401 Purchase Date: O8/OL2019
Rates Effective: 04/01/2019 Lxpiration Date: 06/05/2019
Case Type: Assigned
| Periad Period Age Guaranteed Becefit Paid Total Benelit Cumulative
Begvingiag End Beg. ¥r. Benefit if Alive For Period Benefit
0901/2049 08/3 172040 67 0.00 74,217.72 74,217.72 1,828 917.72
09-0 12050 O8/3 1/2051 G8 0.00 76,444.20 76,444.29 1 605,361.92
09/01/2051 0873 1/2052 69 0.00 74.731.64 78,737.64 [684,099 56
09/0 | 2053 0873 2053 74 0.00 81,099.72 $1,099.72 1,768,199.28
09/0 1/2053 (8/3 1/2054 7 0.00 83,532.72 83,532.72 1,848 732.00
0901/2054 08/3 1/2058 72 0.00 86,038.68 86,038.68 1,034,770.64
09/01/2055 03/3 1/2056 a 0.00 83,619.88 88,619.88 3,073,390.56
09/01/2056 08/3 1.2087 74 0.00 91,278.48 91,278.48 2,114,669.04
69/01/2057 08/31/2058 75 0.00 94,016.76 94,014.76 2,208,685.80
C901 /2058 08/3 1/205¢ 76 0.00 96,837.24 96,837.24 2,305,523.94
09/01/2059 08/3 1/2060 77 0.00 99,742.44 99.742 Ad 2,405,265.48
09/01/2060 08/3 1/206 | 7 0.00 102,734.64 102,734.64 2,508,000. 12
39/01/2061 08/31/2062 79 0.00 105,816.72 105,816.72 2,615,816.84
09/01/2062 08/91/2063 80 0.00 108,991.20 (08,991.20 2,722,808.04
69/01/2063 08/3 £72064 S| 0.00 9,355.08 9,355.08 2,732,163.!2
Subtatals: $1 454,700.00 S1,277,463.12 $2,732, 163.12

Tae life expectancy used for this quate assumes an average fife expectancy for ali persons af the age illustrated. The life expectancy is bused on
srtadard actuarial assumpliant
6 - 1D: John tlernandss (Life & 30 & 3% May 29, 2019 Settlement Planners, in¢

 
  

ok

rei by: Horacio Lieverina Page 2 at 2 MetLife Version + 1040/c7G.G0

 
